DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.  Applicant’s arguments filed on 03/07/2022 have been considered but are not persuasive.

3. Regarding claims 1,8 and 14 applicants argues that prior art of record fails to disclose, “the patterned retarder comprises a randomized pattern to cause smaller parts of the expanded optical signal to encounter different amounts of birefringence to produce different states of polarization (SOP) that results in the polarization scrambling effect, and wherein the randomized pattern comprises at least one of a pixelated pattern, a radial pattern, a wave or zigzag pattern, a line or linear pattern, a checkered pattern, a textured pattern, a scaled pattern, or a gradient pattern”. Examiner respectfully disagrees.

In response to Applicant’s arguments Pau discloses polarization scrambler, see figure 2 but fails to disclose patterned retarder and therefore Examiner introduced Brinkmeyer et al; disclosing a polarization scrambler with a controllable optical phase retardation elements 1,2,3 for retarding components of a light beam with a different state of patterned retarder), see column 3, lines 65-67 and figure 1 and thus providing randomized pattern and thus the combination of Pau and Brinkmeyer discloses the claimed limitation.

4. Regarding claims 1,8 and 14 applicant argues that there is no motivation to combine the prior art of Pau et al; Brinkmeyer et al; and Yao et al. Examiner respectfully disagrees. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Pau discloses polarization scrambler, see figure 2 but fails to disclose patterned retarder and therefore Examiner introduced Brinkmeyer et al disclosing a polarization scrambler with a circular pattern (patterned retarder), to provide increased scrambling .

5. Regarding claims 1,8 and 14 applicant argues that the combination of prior art of record is clearly based on classic hindsight.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, for claims 1,8 and 14 the combination of Pau et al; Brinkmeyer et al; and Yao et al are based on retarders and thus using the analogous art.  Further Pau discloses polarization scrambler, see figure 2 but fails to disclose patterned retarder and therefore Examiner introduced Brinkmeyer et al disclosing a polarization scrambler with a circular pattern (patterned retarder), to provide increased scrambling efficiency with polarization related impairments. However the combination of Pau and Brinkmeyer does not explicitly disclose a downstream .


Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


Claims 1-6 are rejected under 35 USC 103 for being unpatentable over Pau et al (US 2020/0064662) in view Brinkmeyer et al; (US 4923290) and further in view of Yao et al (US 6498869).
Regarding claim 1, Pau discloses a polarization scrambler ;( polarization scrambler 201, see paragraph 22 and figure 2) comprising: an optical fiber input to transmit an optical signal;(light source 211 transmitting the optical signal, see paragraph 22 and figure 2); a beam expander to receive and expand the optical signal from the optical fiber input to create an expanded optical signal;(first lens 213 (collimator) expanding the received optical signal, see paragraph 22 and figure 2); a retarder to cause a polarization scrambling effect on the expanded optical signal to create a scrambled expanded optical signal, of the expanded optical signal;(two layered wave plate made liquid crystal material (retardance element) to create a scrambled optical signal, see paragraphs 22,24 and figures 2,3); a beam reducer to receive and reduce the scrambled expanded optical signal from the retarder to create a scrambled optical signal;(a second lens 214 (collimator) reducing the received scrambled optical signal, see paragraph 22 and figure 2); and an optical fiber output to receive and transmit the scrambled optical signal (output optical fiber 212 receiving the transmitted scrambled optical signal at the output, see paragraph 22 and figure 2).
However Pau does not explicitly disclose patterned retarder; wherein the patterned retarder comprises a randomized pattern to cause smaller parts of the expanded optical signal to encounter different amounts of birefringence to produce different states of polarization (SOP) that results in the polarization scrambling effect, and wherein the randomized pattern comprises at least one of a pixelated pattern, a radial pattern, a wave or zigzag pattern, a line or linear pattern, a checkered pattern, a textured pattern, a scaled pattern or a gradient pattern; to at least one downstream optical component.

In a related field of endeavor, Brinkmeyer discloses patterned retarder; ( polarization scrambler 4 with three retardation elements 1, 2 and 3 which can operate linearly or also circularly, see column 3, lines 65-67 and figure 1) the patterned retarder comprises a randomized pattern to cause smaller parts to encounter different amounts of birefringence to produce different states of polarization (SOP) that results in the polarization scrambling effect, (polarization scrambler comprising a controllable optical phase retardation elements 1,2,3 for retarding components of a light beam with a different state of polarization and a control arrangement for controlling the phase retardation element to supply a control signal for varying states of polarization to occur, see figure Abstract and figure 1)  and wherein the randomized pattern comprises at least one of a pixelated pattern, a radial pattern, a wave or zigzag pattern, a line or linear pattern,( polarization scrambler 4 with three retardation elements 1, 2 and 3 which can operate linearly or also circularly, see column 3, lines 65-67 and figure 1) a checkered pattern, a textured pattern, a scaled pattern or a gradient pattern; (Only one of the limitation is required to be considered by the Examiner).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the pattern retarder of Brinkmeyer with Pau and Yao to provide increased scrambling efficiency with polarization related impairments and the motivation is to provide increased data transmission efficiency.

However the combination of Pau and Brinkmeyer does not explicitly disclose to at least one downstream optical component.
In a related field of endeavor, Yao discloses to at least one downstream optical component; (the output of the plurality of patterned retarders 9028,9030,9032,9034 is output to the receiver 9046, see figure 9b).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the downstream optical component of Yao with Pau and 
Regarding claim 2, the combination of Pau and Brinkmeyer does not explicitly disclose the polarization scrambler of claim 1, wherein each of the optical fiber input and the optical fiber output comprises an array of NxX optical fibers, where N and X are integers

In a related field of endeavor, Yao discloses the polarization scrambler of claim 1, wherein each of the optical fiber input and the optical fiber output comprises an array of NxX optical fibers, where N and X are integers ;(plurality wavelength fibers are multiplexed and demultiplexed and used for wavelength depolarizers with random pattern, see column 8, lines 3-15 and figure 9b and 8).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of input and output wavelength fibers of Yao with Pau Brinkmeyer to provide plurality of wavelength multiplexed optical signals and the motivation is to increased data transmission capacity.

Regarding claim 3, Pau discloses the polarization scrambler of claim 1, wherein each of the beam expander and the beam reducer comprises at least one of a collimator ;(first lens 213 (collimator) and second lens 214 expanding and reducing the optical signal, see paragraph 22 and figure 2); a gradient-index (GRIN) lens, or a bulk lens. (Only one of the claim limitation is required to be considered by the Examiner).
(the two layered wave plate is made of birefringent material such as liquid crystal material (retardance element), see paragraphs 22,24 and figures 2,3); or spatial-light-modulation (SLM) based material. (Only one of the claim limitation is required to be considered by the Examiner).

Regarding claim 5, Pau discloses the polarization scrambler of claim 4, wherein the birefringent material comprises at least one of a liquid crystal,(the two layered wave plate is made of birefringent material such as liquid crystal material (retardance element), see paragraphs 22,24 and figures 2,3);a dielectric thin film, or a phase controlled element. (Only one of the claim limitation is required to be considered by the Examiner).
Regarding claim 6, the combination of Pau and Brinkmeyer does not explicitly disclose the polarization scrambler of claim 1, wherein the patterned retarder comprises a randomized, pattern.
In a related field of endeavor, Yao discloses the polarization scrambler of claim 1, wherein the patterned retarder comprises a randomized, pattern ;( patterned retarder with randomly oriented birefringent crystal chips, see figures 7a, 7b).


Claim 7 is rejected under 35 USC 103 for being unpatentable over Pau et al (US 2020/0064662) in view Brinkmeyer et al; (US 4923290) and further in view of Yao et al (US 6498869) and further in view of Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached).

Regarding claim 7, the combination of Pau, Brinkmeyer and Yao does not explicitly disclose the polarization scrambler of claim 1, wherein the patterned retarder comprises a motor arm to move the patterned retarder retardance in at least one of an x-, y-, or z-plane.

In a related field of endeavor, Koch discloses the polarization scrambler of claim 1, wherein the patterned retarder comprises a motor arm to move the patterned retarder retardance in at least one of an x-, y-, or z-plane; ; (rotary wave plates with adjustable retardation which can be modified with voltages V1 and V2 in Z-propagation direction, see section II and figure 1).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the adjustable retardation of Koch with Pau, Brinkmeyer 

Claims 8,10,11 and 12 are rejected under 35 USC 103 for being unpatentable over Pau et al (US 2020/0064662) in view Brinkmeyer et al; (US 4923290).

Regarding claim 8, Pau discloses a polarization scrambler ;( polarization scrambler 201, see paragraph 22 and figure 2) comprising: an optical fiber input to transmit an optical signal ;(light source 211 transmitting the optical signal, see paragraph 22 and figure 2); a beam expander to receive and expand the optical signal from the optical fiber input to create an expanded optical signal ;(first lens 213 (collimator) expanding the received optical signal, see paragraph 22 and figure 2); wherein the beam expander comprises a retarder to create a scrambled expanded optical signal ;(two layered wave plate made liquid crystal material (retardance element) to create a scrambled optical signal, see paragraphs 22,24 and figures 2,3); a beam reducer to receive the scrambled expanded optical signal from the retarder and reduce the scrambled expanded optical signal to a scrambled optical signal;(a second lens 214 (collimator) reducing the received scrambled optical signal, see paragraph 22 and figure 2); and an optical fiber output to receive the scrambled optical signal; (output optical fiber 212 receiving the transmitted scrambled optical signal at the output, see paragraph 22 and figure 2).



In a related field of endeavor, Brinkmeyer discloses patterned retarder; ( polarization scrambler 4 with three retardation elements 1, 2 and 3 which can operate linearly or also circularly, see column 3, lines 65-67 and figure 1) wherein the patterned retarder comprises a randomized pattern to cause smaller parts of the expanded optical signal to encounter different amounts of birefringence to produce different states of polarization (SOP) that results in the polarization scrambling effect, (polarization scrambler comprising a controllable optical phase retardation elements 1,2,3 for retarding components of a light beam with a different state of polarization and a control arrangement for controlling the phase retardation element to supply a control signal for varying states of polarization to occur, see figure Abstract and figure 1)  and wherein the randomized pattern comprises at least one of a pixelated pattern, a radial pattern, a wave or zigzag pattern, a line or linear pattern, ,( polarization scrambler 4 with three retardation elements 1, 2 and 3 which can operate linearly or also circularly, see column 3, lines 65-67 and figure 1) a  (Only one of the limitation is required to be considered by the Examiner).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the pattern retarder of Brinkmeyer with Pau provide increased scrambling efficiency with polarization related impairments and the motivation is to provide increased data transmission efficiency.

Regarding claim 10, Pau discloses the polarization scrambler of claim 8, wherein each of the beam expander and the beam reducer comprises at least one of a collimator ;(first lens 213 (collimator) and second lens 214 expanding and reducing the optical signal, see paragraph 22 and figure 2);  a gradient-index (GRIN) lens, or a bulk lens. (Only one of the claim limitation is required to be considered by the Examiner).

Regarding claim 11, Pau discloses 5he polarization scrambler of claim 8, wherein the patterned retarder is a thin film coating that comprises at least one of a textured material, a polymer, a birefringent material, (the two layered wave plate is made of birefringent material such as liquid crystal material (retardance element), see paragraphs 22, 24 and figures 2, 3); or spatial-light-modulation (SLM) based material. (Only one of the claim limitation is required to be considered by the Examiner).

Regarding claim 12, Pau discloses the system of claim 11, wherein the birefringent material comprises at least one of a liquid crystal ,(the two layered wave plate is made of birefringent material such as liquid crystal material (retardance element), see paragraphs 22,24 and figures 2,3); a dielectric thin film, or a phase controlled element. (Only one of the claim limitation is required to be considered by the Examiner).

Claims 9 and 13 are rejected under 35 USC 103 for being unpatentable over Pau et al (US 2020/0064662) in view Brinkmeyer et al; (US 4923290) and further in view of in view of Yao et al (US 6498869).
Regarding claim 9, the combination of Pau and Brinkmeyer does not explicitly disclose the polarization scrambler of claim 8, wherein each of the optical fiber input and the optical fiber output comprises an array of NxX optical fibers, where N and X are integers.
In a related field of endeavor, Yao discloses the polarization scrambler of claim 8, wherein each of the optical fiber input and the optical fiber output comprises an array of NxX optical fibers, where N and X are integers ;(plurality wavelength fibers are multiplexed and demultiplexed and used for wavelength depolarizers with random pattern, see column 8, lines 3-15 and figure 9b and 8).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of input and output wavelength fibers 

Regarding claim 13, the combination of Pau and Brinkmeyer does not explicitly disclose does not explicitly disclose the polarization scrambler of claim 8, wherein the patterned retarder comprises a randomized pattern.
In a related field of endeavor, Yao discloses the polarization scrambler of claim 8, wherein the patterned retardance dement (RE) comprises a randomized pattern ;( patterned retarder with randomly oriented birefringent crystal chips, see figures 7a, 7b).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the randomize pattern retarder of Yao with Pau and Brinkmeyer to provide increased scrambling efficiency with polarization related impairments and the motivation is to provide increased data transmission efficiency . 

Claims 14 -19 are rejected under 35 USC 103 for being unpatentable over Pau et al (US 2020/0064662) in view Brinkmeyer et al; (US 4923290) and further in view of Yao et al (US 6498869).
Regarding claim 14, Pau discloses a method of providing a scrambled optical signal ;( polarization scrambler 201, see paragraph 22 and figure 2)  comprising: providing an optical liber input to transmit an optical signal ;(light source 211 transmitting the optical signal, see paragraph 22 and figure 2); providing a beam expander to receive and expand the optical signal from the optical fiber input to create an expanded optical signal ;(first lens 213 (collimator) expanding the received optical signal, see paragraph 22 and figure 2); providing a retardance element (RE) to cause a polarization scrambling effect on the expanded optical signal to create a scrambled expanded optical signal ;(two layered wave plate made liquid crystal material (retardance element) to create a scrambled optical signal, see paragraphs 22,24 and figures 2,3); providing a beam reducer to receive the scrambled expanded optical signal from the retardance clement (RE) and reduce the scrambled expanded optical signal to create a scrambled optical signal ;(a second lens 214 (collimator) reducing the received scrambled optical signal, see paragraph 22 and figure 2); and providing an optical fiber output to receive and transmit the scrambled optical signal; (output optical fiber 212 receiving the transmitted scrambled optical signal at the output, see paragraph 22 and figure 2).

However Pau does not explicitly disclose wherein the retardance element (RE) comprises a randomized pattern to cause smaller parts of the expanded optical signal to encounter different amounts of birefringence to produce different states of polarization (SOP} that results in the polarization scrambling effect, and wherein the randomized pattern comprises at least one of a pixelated pattern, a radial pattern, a wave or zigzag pattern, a line or linear pattern, a checkered pattern, a textured pattern, a scaled pattern, or a gradient pattern; to at least one downstream optical component.

polarization scrambler 4 with three retardation elements 1, 2 and 3 which can operate linearly or also circularly, see column 3, lines 65-67 and figure 1)  comprises a randomized pattern to cause smaller parts of the expanded optical signal to encounter different amounts of birefringence to produce different states of polarization (SOP} that results in the polarization scrambling effect, (polarization scrambler comprising a controllable optical phase retardation elements 1,2,3 for retarding components of a light beam with a different state of polarization and a control arrangement for controlling the phase retardation element to supply a control signal for varying states of polarization to occur, see figure Abstract and figure 1)   and wherein the randomized pattern comprises at least one of a pixelated pattern, a radial pattern, a wave or zigzag pattern, a line or linear pattern,( polarization scrambler 4 with three retardation elements 1, 2 and 3 which can operate linearly or also circularly, see column 3, lines 65-67 and figure 1) a checkered pattern, a textured pattern, a scaled pattern, or a gradient pattern; (Only one of the limitation is required to be considered by the Examiner).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the pattern retarder of Brinkmeyer with Pau and Yao to provide increased scrambling efficiency with polarization related impairments and the motivation is to provide increased data transmission efficiency.

In a related field of endeavor, Yao discloses to at least one downstream optical component; (the output of the plurality of patterned retarders 9028,9030,9032,9034 is output to the receiver 9046, see figure 9b).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the downstream optical component of Yao with Pau and Brinkmeyer to provide the output signal to a receiver in the downstream direction and the motivation is provide transmission of optical signal. 



Regarding claim 15, the combination of Pau and Brinkmeyer does not explicitly disclose the method of claim 14, wherein each of the optical fiber input and the optical fiber output comprises an array of NxX optical fibers, where N and X are integers.
In a related field of endeavor, Yao discloses the method of claim 14, wherein each of the optical fiber input and the optical fiber output comprises an array of NxX optical fibers, where N and X are integers ;(plurality wavelength fibers are multiplexed and demultiplexed and used for wavelength depolarizers with random pattern, see column 8, lines 3-15 and figure 9b and 8).



Regarding claim 16, Pau discloses the method of claim 14, wherein each of the beam expander and the beam reducer comprises at least one of a collimator, ;(first lens 213 (collimator) and second lens 214 expanding and reducing the optical signal, see paragraph 22 and figure 2); a gradient-index (GRIN) lens, or a bulk lens. (Only one of the claim limitation is required to be considered by the Examiner).
Regarding claim 17, Pau discloses the method of claim 14, wherein the retardance element (RE) comprises at least one of a textured material, a polymer, a birefringent material, ,(the two layered wave plate is made of birefringent material such as liquid crystal material (retardance element), see paragraphs 22,24 and figures 2,3); or spatial-light-modulation (SLM) based material. (Only one of the claim limitation is required to be considered by the Examiner).

Regarding claim 18, Pau discloses the method of claim 17, wherein the birefringent material comprises at least one of a liquid crystal ,(the two layered wave plate is made of birefringent material such as liquid crystal material (retardance element), see paragraphs 22,24 and figures 2,3); a dielectric thin film, or a phase controlled element. (Only one of the claim limitation is required to be considered by the Examiner).

Regarding claim 19, the combination of Pau and Brinkmeyer does not explicitly disclose the method of claim 14, wherein the retardance clement (RE) comprises a randomized pattern. 

Ina related field of endeavor, Yao discloses the method of claim 14, wherein the retardance element (RE) comprises a randomized pattern ;( patterned retarder with randomly oriented birefringent crystal chips, see figures 7a, and 7b).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the randomize pattern retarder of Yao with Pau and Brinkmeyer to provide increased scrambling efficiency with polarization related impairments and the motivation is to provide increased data transmission efficiency.

Claim 20 is rejected under 35 USC 103 for being unpatentable over Pau et al (US 2020/0064662) in view Brinkmeyer et al; (US 4923290) and further in view of Yao et al (US 6498869) and further in view of Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached).



In a related field of endeavor Koch discloses the method of claim 14, wherein the retardance element (RE) comprises a motor arm to move the retardance element (RE) in at least one of an x-, y-, or z-plane; (rotary wave plates with adjustable retardation which can be modified with voltages V1 and V2 in Z-propagation direction, see section II and figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the adjustable retardation of Koch with Pau, Brinkmeyer and Yao to provide tracking of polarization changes in the optical communication system and the motivation is to provide fast and endless polarization scrambling. 

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Isomura et al (US 2008/0158644) discloses scrambling of a polarization state of signal light using at least two wave plates, see figure 1

b. Noe et al (US 2003/0138184) discloses a polarization scrambler where a light is passed through as retarder whose eigen modes and delay vary with time; see figure 4.

c. Junginger et al (US 2006/0250835) discloses a driver circuit for a polarization scrambler having number of electrodes and at least one pulse source and matching circuit, see figure 2.

d. Yao et al (US 2013/0077151) discloses cascaded optical polarization devices having modulated optical retardation to control optical polarization of light for polarization scrambling; see figure 1.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636